Exhibit 4.15 ISSUING AND PAYING AGENCY AGREEMENT THIS ISSUING AND PAYING AGENCY AGREEMENT, dated as of November15, 2009 (the “Agreement”), is made by and between ENOGEX LLC, a limited liability company organized under the laws of the State of Delaware (the “Issuer”), and UMB BANK, N.A., a national banking association duly organized and existing under the laws of the United States, as issuing and paying agent (the “Issuing Agent”).Terms used and not defined herein but defined in the Notes (as hereinafter defined) have the meanings set forth in the Notes. WITNESSETH: SECTION1.Appointment of Agent.The Issuer proposes to issue its 6.25% Senior Notes due 2020 (the “Notes”), initially in the aggregate principal amount of $250,000,000.As provided in Section11 below, the series of Notes may be reopened and additional notes in excess of $250,000,000 may be issued.The Issuer and J.P. Morgan Securities Inc., Mitsubishi UFJ Securities (USA), Inc., Wells Fargo Securities, LLC, BNY Mellon Capital Markets, LLC, U.S. Bancorp Investments, Inc., KeyBanc Capital Markets Inc. and BOSC, Inc. (collectively, the “Initial Purchasers”) have entered into a Purchase Agreement dated as of November10, 2009, relating to the sale and purchase of the Notes.The Issuer hereby appoints the Issuing Agent to act, on the terms and conditions specified herein, as issuing and paying agent for the Notes. SECTION2.Note Form; Terms; Execution.The Notes shall be in substantially the form of ExhibitA hereto.The Notes shall be in minimum denominations of $2,000 and integral multiples of $1,000 in excess thereof and shall be redeemable by the Issuer prior to maturity as provided in the form of Note and shall bear interest as provided in the form of Note.Each Note shall be executed by the manual or facsimile signature of an Authorized Representative (as defined in Section3 hereof) of the Issuer and shall be authenticated by the Issuing Agent. SECTION 3.Authorized Representatives.From time to time, the Issuer will furnish the Issuing Agent with a certificate of the Issuer certifying the incumbency and specimen signatures of the Issuer’s officers authorized to execute Notes on behalf of the Issuer by manual or facsimile signature (an “Authorized Representative”).Until the Issuing Agent receives a subsequent incumbency certificate of the Issuer, the Issuing Agent shall be entitled to rely on the last such certificate delivered to it for purposes of determining the Authorized Representatives.The Issuing Agent shall have no responsibility to the Issuer to determine by whom or by what means a facsimile signature may have been affixed on the Notes, or to determine whether any facsimile or manual signature is genuine.Any Note bearing the manual or facsimile signature of a person who is an Authorized Representative on the date such signature is affixed shall bind the Issuer after the completion and authentication thereof by the Issuing Agent, notwithstanding that such person shall have ceased to hold office on the date such Note is completed, authenticated and delivered by the Issuing Agent. SECTION 4.Issuance Instructions; Completion, Authentication and Delivery of Notes.Prior to the original issuance of the Notes, the Authorized Representative shall give written issuance instructions (the “Issuance Instructions”) to the Issuing Agent directing that the Issuing Agent issue and authenticate the Notes.The Issuing Agent shall have no duty to issue Notes in the absence of the Issuance Instructions.The Issuance Instructions shall include the: (a)names and addresses of the persons in whose name the Note shall be registered (each, a “Registered Holder”) and the addresses for payment, if different; (b)taxpayer identification number of each Registered Holder; (c)Principal Amount, Stated Maturity Date, Interest Rate, Original Issue Date and delivery instructions.The Issuing Agent shall deliver the Notes on the Original Issuance Date in accordance with the Issuance Instructions. SECTION 5.Issuer’s Representations and Warranties.The Issuance Instructions shall constitute the Issuer’s representation and warranty to the Issuing Agent that the issuance and delivery of the Notes have been duly and validly authorized by the Issuer and that the Notes, when completed, authenticated and delivered pursuant hereto, will constitute the legal, valid and binding obligations of the Issuer. SECTION 6.Payment of Note Interest; Interest Payment Dates; Record Dates; Interest Rights. (a)Interest payments on the Notes will be made semiannually on March 15 and September 15 of each year, commencing March 15, 2010, and upon redemption or at maturity.All such interest payments (other than interest due upon redemption or at maturity) will be made to the persons who are the Registered Holders at the close of business on the fifteenth day (whether or not a Business Day) immediately preceding each such Interest Payment Date (each a “Regular Record Date”), provided, however, that interest payable upon redemption or at maturity will be payable to the person to whom the principal is payable.Notwithstanding the foregoing, if the Original Issue Date or date of transfer, exchange or substitution of any Note occurs either on an Interest Payment Date or between a Regular Record Date and the next succeeding Interest Payment Date, the first payment of interest on any such Note will be made on the Interest Payment Date next following the next succeeding Regular Record Date to the person who is the Registered Holder on such next succeeding Regular Record Date.If an Interest Payment Date, maturity or redemption date would fall on a day that is not a Business Day, the Interest Payment Date, maturity or redemption date will be the next succeeding Business Day.Interest on a Note will accrue from, and including, the Original Issue Date or from, and including, the most recent date to which interest has been paid or duly provided for with respect to that Note.Interest on the Notes will be calculated on the basis of a 360-day year of twelve 30-day months. Payment of principal of, and premium, if any, and interest on any Notes issued in the form of Global Notes (as defined below) will be made by the Issuer through the Issuing Agent to The Depository Trust Company (“DTC”) or any successor securities depositary.Interest on any Notes that are in certificated form will be paid by check mailed to the Registered Holder at that Registered Holder’s address as it appears in the register for the Notes maintained by the Issuing Agent; provided, however, a Registered Holder of $10,000,000 or more in aggregate principal amount of Notes will be entitled to receive payments of interest by wire transfer to a bank within the continental United States, if appropriate wire transfer instructions have been received by the Issuing Agent on or prior to the applicable Regular Record Date.Such wire instructions, upon receipt by the Issuing Agent, shall remain in effect until revoked by such Registered Holder.The principal, interest at maturity and premium, if any, on Notes in certificated form will be payable in immediately available funds at the office of the Issuing Agent upon presentation of the Notes.If required by law, the Issuing Agent will withhold any taxes or other governmental charges on any payment made in connection with the Notes. (b)Any interest on any Note which is payable, but is not punctually paid or duly provided for, on any Interest Payment Date (“Defaulted Interest”) shall forthwith cease to be payable to the person who is the Registered Holder on the relevant Regular Record Date by virtue of having been such Registered Holder, and such Defaulted Interest may be paid by the Issuer, at its election in each case, as provided in clause(i) or (ii) below: (i)The Issuer may elect to make payment of any Defaulted Interest to the persons who are the Registered Holders of the Notes to which the Defaulted Interest relates (“Defaulted Notes”) (or their respective predecessor Notes) at the close of business on a special record date for the payment of such Defaulted Interest, which special record date shall be fixed in the following manner.The Issuer shall notify the Issuing Agent in writing of the amount of Defaulted Interest proposed to be paid on each of the Defaulted Notes and the date of the proposed payment, and at the same time the Issuer shall deposit with the Issuing Agent an amount of money equal to the aggregate amount proposed to be paid in respect of such Defaulted Interest or shall make arrangements satisfactory to the Issuing Agent for such deposit prior to the date of the proposed payment, such money when deposited to be held in trust for the benefit of those entitled to such Defaulted Interest as in this clause provided.Thereupon the Issuing Agent shall fix a special record date for the payment of such Defaulted Interest which shall be not more than 15 days and not less than 10 days prior to the date of the proposed payment and not less than 10 days after the receipt by the Issuing Agent of the notice of the proposed payment.The Issuing Agent shall promptly notify the Issuer of such special record date and, in the name and at the expense of the Issuer, shall cause notice of the 2 proposed payment of such Defaulted Interest and the special record date therefor to be mailed, first-class postage prepaid, to each Registered Holder of Defaulted Notes as of the special record date at the address as it appears in the Note Register, not less than 10 days prior to such special record date.Notice of the proposed payment of such Defaulted Interest and the special record date therefor having been so mailed, such Defaulted Interest shall be paid to those in whose names the Defaulted Notes (or their respective predecessor Notes) are registered at the close of business on such special record date and shall no longer be payable pursuant to following clause(ii). (ii)The Issuer may make payment of any Defaulted Interest on the Defaulted Notes in any other lawful manner not inconsistent with the requirements of any securities exchange which maintains a system for the trading of restricted securities and through which the Notes are so traded, and upon such notice as may be required by such exchange, if, after notice given by the Issuer to the Issuing Agent of the proposed payment pursuant to this clause, such manner of payment shall be deemed practicable by the Issuing Agent.Subject to the foregoing provisions of this Section, each Note authenticated and delivered under this Agreement upon registration of transfer or in exchange for or in lieu of any other Note shall carry the rights to interest accrued and unpaid, and to accrue, which were carried by such other Note. SECTION7.Payment of Note Principal.The Issuing Agent will pay to the Registered Holder in immediately available funds the principal amount of each Note on the redemption date, if any, or at maturity, together with accrued interest, if any, and premium, if any, due upon redemption or at maturity, only upon presentation and surrender of such Note on or after the redemption date or maturity date thereof, as the case may be, at the offices of the Issuing Agent located at the address listed in Section23(b)(ii) hereof, or at such other address of the Issuing Agent or the office or agency of such other paying agent as the Issuer shall designate in the Borough of Manhattan, New York City, in writing to the Registered Holder of such Note.The Issuing Agent will forthwith cancel each such Note and promptly forward same in due course to the Issuer. SECTION8.Other Information Regarding the Notes.On any day on which Notes are issued, redeemed or mature, the Issuing Agent shall prepare and forward to the Issuer as of the close of business on such day a written statement indicating by Note number and principal amount of the Notes issued on such day and the aggregate principal amount of the Notes outstanding at the close of business on such day. SECTION9.Deposit of Funds.The Issuer shall deposit with the Issuing Agent not later than 10:00a.m. New York City time on each Interest Payment Date funds available for payment on such Interest Payment Date in an amount sufficient to pay all interest due on the Notes on such Interest Payment Date and shall deposit with the Issuing Agent not later than 10:00a.m. New York City time on each redemption date or maturity date of any Note funds available for payment on such Interest Payment Date in an amount sufficient to pay the principal of, premium, if any, and accrued interest, if any, on any such Note to, but excluding, the redemption date or maturity date, as the case may be.If there is deposited with the Issuing and Paying Agent as trust funds, for the purpose hereinafter stated, an amount, in cash or in U.S.
